DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10/398,099, filed on 10/15/2001.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2019 and 10/2/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:
On lines 8-9 of claim 1, “the chamber being positioned” should read “the chamber positionable” or “the chamber configured to be positioned” to properly recite the functional limitation.
On line 3 of claim 20, “the heater plate” should read “a heater plate” to provide a primary antecedent reference.
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,206,337. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.  The recited regulator in the ‘337 patent corresponds to the instantly recited insufflator, the recited insufflator housing in the ‘337 patent corresponds to the instantly recited enclosure, the recited base unit in the ‘337 patent corresponds to instantly recited retainer, and the recited humidification chamber in the ‘337 patent corresponds to the instantly recited chamber.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,293,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.  The recited insufflator in the ‘121 patent corresponds to the instantly recited insufflator, the recited housing in the ‘121 patent corresponds to the instantly recited enclosure, the recited humidifier in the ‘121 patent .
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,095,668 in view of Daniell et al. (US 5,558,084; hereafter Daniell).  The recited gas supply for delivering insufflation gases in the ‘668 patent corresponds to the instantly recited insufflator, the recited housing in the ‘668 patent corresponds to the instantly recited enclosure, the recited humidifier in the ‘668 patent corresponds to instantly recited retainer. The instantly recited invention claims a chamber configured to be removably retained within the retainer.  However, this feature is well-known in the art of delivering conditioned gases to a patient.  Daniell teaches a retainer (2) which is “removably engageable with a humidifying chamber 3 which contains water for humidifying gases” (see col. 2, lines 38-40).  It would have been obvious to modify the claimed invention of ‘668 to include the removable chamber to arrive at the instantly recited invention.
Allowable Subject Matter
Claims 2-21 will be considered allowable upon resolution of the claim objections and double patenting rejections.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the invention recited in claim 2 is GB 2338420 to Fisher & Paykel Limited (hereafter Fisher).  Fisher teaches an embodiment of an apparatus (Figure 2) with a housing that incorporates a blower (15) and a humidifier (5, 6, 7) located in the same housing.  Fisher notably does not disclose an insufflator as the blower (15) is only configured to deliver breathable gases to a patient instead of the instantly recited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783